UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1700



MARIELA VALDERRAMA,

                Plaintiff - Appellant,

          v.


HONEYWELL TECHNOLOGY SOLUTIONS, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:05-cv-00747-BEL)


Submitted:   February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mariela Valderrama, Appellant Pro Se. Rafael E. Morell, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mariela Valderrama appeals the district court’s order

granting summary judgment in favor of her former employer on her

employment discrimination action brought under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17    (2000)    and   state     law.     Valderrama    also   appeals     the

district court’s orders denying her plea for leave to renew or to

reopen motion for summary judgment and her motion to reconsider the

motion to file a sur-reply, in which she sought reconsideration of

the court’s order granting summary judgment.              This court reviews a

district court’s grant of summary judgment de novo.                    Higgins v.

E.I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment may only be granted when “there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”             Fed. R. Civ. P. 56(c).          With

this standard in mind, we have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Valderrama v. Honeywell Tech. Solutions, Inc.,

No.    1:05-cv-00747-BEL       (D.   Md.   filed   Feb.   14,   2007   &   entered

Feb. 15, 2007; Apr. 5, 2007 & entered Apr. 6, 2007).                       We deny

Valderrama’s pending motion for mandamus relief.                We dispense with

oral    argument     because    the    facts   and   legal      contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           AFFIRMED



                                       - 2 -